Citation Nr: 1729186	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  00-06 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 60 percent for coronary artery disease (CAD), post-operative bypass surgery. 

2. Entitlement to service connection for a neck disability. 

3. Entitlement to service connection for peripheral neuropathy, including as secondary to chemical dioxin exposure. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel

INTRODUCTION

The Veteran served honorably with the United States Army from December 1965 to October 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2004, February 2008, and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In relevant part, the June 1999 rating decision granted entitlement to service connection for CAD and assigned a 30 percent rating, effective May 22, 1998. The Veteran disagreed with the initial rating assigned. In March 2001, the Board remanded the claim for additional development. An April 2006 rating decision decreased the rating to 10 percent, effective March 14, 2006. Thereafter, a September 2011 rating decision granted entitlement to an earlier effective date for the service connected CAD for retroactive purposes based on a Nehmer review, and assigned a 100 percent rating, effective April 25, 1996 (the date of the previously filed claim for non-service connected pension disability for CAD). The RO then assigned a 60 percent rating beginning December 1, 1996. 

A March 2004 rating decision denied entitlement to service connection for peripheral neuropathy. The Board previously remanded this claim in May 2008 and February 2011. 

A February 2008 rating decision denied entitlement to service connection for a cervical spine disability (recharacterized as a neck disability). The Veteran filed a timely notice of disagreement and the Board subsequently remanded this claim for issuance of a Statement of the Case (SOC). See Manlincon v. West, 12 Vet. App. 238 (1999). In February 2014, the RO issued an SOC denying the claim. The Veteran perfected his appeal in March 2014. 

In April 2016, the Board remanded these matters to the Agency of Original Jurisdiction (AOJ) for further development. As discussed below, the record reflects substantial compliance with the remand directives. Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (citing Stegall v. West, 11 Vet. App. 268, 271 (1998) (conferring upon an appellant the right to substantial compliance with the Board's order)). These matters are now again before the Board.


FINDINGS OF FACT

1. The Veteran does not have chronic congestive heart failure; nor a workload of 3 METs (metabolic equivalents) or less resulting in dyspnea, fatigue, angina, dizziness or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.

2. The Veteran's neck disability manifested as a result of military service. 

3. The Veteran's peripheral neuropathy manifested as a result of military service.   


CONCLUSIONS OF LAW

1. The criteria for establishing entitlement to a rating in excess of 60 for CAD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.3, 4.7, 4.40, 4.59, 4.71a, Diagnostic Code (DC) 7005, 7017 (2016).

2. The criteria for establishing entitlement to service connection for a neck disability have been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

3. The criteria for establishing entitlement to service connection for peripheral neuropathy of the lower extremities have been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The VA made reasonable efforts to fulfill its duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). VA sent VCAA letters to the Veteran, he was afforded multiple VA examinations, and relevant medical records were obtained. Neither the Veteran nor his representative has identified any additional outstanding evidence which could be obtained to substantiate the claims, and the Board is unaware of any such evidence. Therefore, the Board finds that the duties to notify and assist have been met. 

Lastly, the record reflects substantial compliance with the Board's April 2016 Remand. See Dyment, 13 Vet. App. at 146-47 (citing Stegall, 11 Vet. App. at 271 (conferring upon an appellant the right to substantial compliance with the Board's order)). The April 2016 Remand required VA to obtain outstanding medical records and obtain additional examinations. These directives were adequately followed; thus, the Board finds substantial compliance has been shown.

II. Increased Rating for CAD

Disability ratings are determined by applying the criteria in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. § Part 4. 38 U.S.C.A. § 1155. Separate diagnostic codes identify the various disabilities. Each disability is viewed in relation to its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, staged ratings may be assigned when the factual findings show distinct time periods during the appeal period where the service connected disability exhibits symptoms that would warrant different ratings. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

A claim is denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Id. § 4.7. Otherwise, the lower rating will be assigned. Id. 

After reviewing the evidence, the Board finds nothing in the record which would lead to the conclusion that the current evidence is not adequate for rating purposes. 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42; Schafrath v. Derwinski, 1 Vet App. 589 (1991).

A. Coronary Artery Disease

The Veteran's CAD is rated as 60 percent disabling under DC 7005-7017, effective December 1, 1996. This rating was assigned in the September 30, 2011, rating decision. Because the rating does not represent full entitlement of benefits, the issue remains on appeal. 

The next highest rating is 100 percent. A 100 percent rating is only warranted when there is chronic congestive heart failure; or, workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or, left ventricular dysfunction with an ejection fraction of less than 30 percent. The Veteran does not meet the criteria for a higher rating for the entire period on appeal.

Treatment reports from West Palm Beach VA Healthcare System do not show an active or acute cardiopulmonary disease. The records shows mild concentric left ventricular hypertrophy with normal wall motion, left ventricular ejection fraction (LVEF) of 60-65%, and the absence of congestive heart failure.  

An April 2011 VA examination revealed there was no history of rheumatic fever, hypertensive heart disease, heart rhythm disturbance, valvular heart disease, or congestive heart failure. Angina, dizziness and syncope were also negative. There was a positive history for myocardial infarction, hypertension, fatigue, and dyspnea. METs were estimated at 6-7 with a LVEF greater than 50%. The examiner indicated that the dyspnea is thought to be due to COPD and not CAD since LVEF was normal and there was no evidence of regional wall motion abnormalities. The last stress test was in 2006, and there were no significant changes in cardiac status since. Thus, the examiner concluded that the LVEF is a better indicator of cardiac status than the reported METs level. 

Thereafter, a February 2012 treatment record reveals that the Veteran was seen in the emergency department ten days prior for complaints of "heart racing with pain to back." The Veteran reported that he had been sitting and working at his computer when the palpitations began. The impression was palpitations and atypical chest pain. In a subsequent VA cardiology consultation that same month, the examiner noted that an electrocardiogram did not reveal any acute ischemic changes, troponins were negative times two, and a computed tomography angiography scan was negative. During the consultation, the Veteran reported that he was chest pain free, the palpitations had not recurred, and he was not experiencing and dizziness, loss of consciousness, or syncope. The impression was palpitations with no evidence of significant arrhythmias and an essentially normal Holter. 

During a May 2016 VA examination, the Veteran denied claudication and palpitations and reported no change since his 2010 VA examination. The examiner found that the Veteran does not have congestive heart failure, a cardiac arrhythmia, a heart valve condition, pericardial adhesions, or any infectious cardiac condition, including active valvular infection, endocarditis, pericarditis or syphilitic heart disease. Further, the Veteran's METs level was greater than 3-5, which is consistent with activities such as light yard work (weeding), mowing lawn (power mower), and brisk walking (4 mph). The examiner explained that the current METs level is due to multiple medical conditions, and that it is not possible to accurately estimate the percent of METs limitation attributable to each medical condition. Lastly, a December 2016 addendum report indicates that the Veteran's LVEF was 55-60%. 

Altogether, these facts do not indicate that the Veteran's condition or symptoms have worsened enough to warrant a higher rating. Indeed, the Veteran fails to meet any of the criterion for a 100 percent rating.  

The Board is not persuaded by the Veteran's argument that the May 2016 examination is inadequate. He asserts that the May 2016 examination is inadequate because the examiner did not articulate why he conducted an interview based METs test instead of an exercise test. The applicable regulation provides that examiners may conduct interview based METs testing when exercise based testing cannot be done: 

When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimate by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness or syncope may be used."

38 C.F.R. § 4.104, Note 2. Thus, selecting one method over another is not, in and of itself, a sufficient basis to render the examination and/or medical opinion inadequate. The Board recognizes that the examiner did not explain why exercise testing could not be done; however, the April 2011 examiner previously explained that the Veteran's LVEF results are more indicative of his cardiac status than METs results given the lack of significant changes in cardiac status since the 2006 stress test. Similarly, in May 2016, the Veteran denied any changes in his condition and testing revealed no significant changes in the same. 

The Veteran has not argued that the April 2011 or May 2016 examiners are unqualified to accurately estimate the Veteran's METs levels, nor has he argued that the April 2011 and May 2016 METs results are invalid. In both instances, the results indicate that the Veteran is not entitled to the 60 percent rating he is currently assigned, let alone the 100 percent rating he seeks. To this end, "[the] [V]eteran's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution" or may prejudice the Veteran (i.e., result in a reduction of benefits). Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015), cert. denied, 137 S. Ct. 33, 196 L. Ed. 2d 25 (2016). 

For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim. Because the preponderance of the evidence is against the claim, the benefit of the doubt provisions are inapplicable. 38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 56. Accordingly, a higher rating for coronary artery disease is denied.

III. Service Connection for Peripheral Neuropathy and Neck Disability

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. To establish service connection, the claimant must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury is related to service. 38 C.F.R. § 3.303(d). It is the claimant's burden "to present and support a claim for benefits under laws administered by the Secretary." 38 U.S.C. § 5107(a). Whether these requirements are met is based on analysis of all the evidence of record and an assessment of its credibility and probative weight. 38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999). 

In this case, the evidence is at least in equipoise that the Veteran's peripheral neuropathy and neck disabilities are related to service. Accordingly, the Board grants service connection for both. However, the Board emphasizes that today's grants do not result in higher compensation because the Veteran is already 100 percent service connected and he is receiving Special Monthly Compensation (SMC). Furthermore, it is highly unlikely that future requests for increased ratings will result in higher compensation for the same reasons.

The Board thanks the Veteran for his service.


ORDER

Entitlement to a rating in excess of 60 percent for coronary artery disease (CAD), post-operative bypass surgery, is denied. 

Entitlement to service connection for a neck disability is granted. 

Entitlement to service connection for peripheral neuropathy, including as secondary to chemical dioxin exposure, is granted. 



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


